Exhibit 4.5 SUNTRUST [] TRUST, SERIES 200[ ]-[], as Issuing Entity SUNTRUST MORTGAGE SECURITIZATION, LLC, as Depositor [], as Trust Administrator and Master Servicer SUNTRUST MORTGAGE, INC., as Servicer STB REAL ESTATE (GEORGIA), INC., as Seller and [], as Indenture Trustee TRANSFER AND SERVICING AGREEMENT Dated as of [], 200[] SUNTRUST [] TRUST, SERIES 200[ ]-[] MORTGAGE-BACKED NOTES TABLE OF CONTENTS Page ARTICLE I DEFINITIONS Section 1.01. Definitions 5 Section 1.02. Calculations With Respect to the Mortgage Loans 38 Section 1.03. Calculations With Respect to Accrued Interest 38 ARTICLE II CONVEYANCE OF MORTGAGE LOANS Section 2.01. Creation and Declaration of Trust Estate; Conveyance of Initial Mortgage Loans 39 Section 2.02. Acceptance of Trust Estate; Review of Documentation. 41 Section 2.03. Grant Clause. 43 Section 2.04. Subsequent Transfers. 45 Section 2.05. Option to Contribute Derivative Instrument. 47 ARTICLE III REPRESENTATIONS AND WARRANTIES Section 3.01. Representations and Warranties of the Depositor and the Seller. 47 Section 3.02. Discovery of Breach 49 Section 3.03. Repurchase, Purchase or Substitution of Mortgage Loans. 50 ARTICLE IV ADMINISTRATION AND SERVICING OF THE MORTGAGE LOANS BY THE SERVICER Section 4.01. Seller’s Engagement of Servicer to Perform Servicing Responsibilities. 51 Section 4.02. Servicing of the Mortgage Loans. 52 Section 4.03. Payments To the Master Servicer. 64 Section 4.04. General Servicing Procedures. 67 Section 4.05. Representations, Warranties and Agreements. 70 Section 4.06. The Servicer . 76 Section 4.07. Termination for Cause. 74 Section 4.08. Successor to Servicer Miscellaneous Provisions. 76 Section 4.09. Miscellaneous Servicing Provisions. 78 ARTICLE V ADMINISTRATION AND MASTER SERVICING OF MORTGAGE LOANS BY THE MASTER SERVICER AND THE TRUST ADMINISTRATOR Section 5.01. Duties of the Master Servicer; Representations and Warranties. 79 i Section 5.02. Master Servicer Fidelity Bond and Master Servicer Errors and Omissions Insurance Policy. 81 Section 5.03. Master Servicer’s Financial Statements and Related Information 82 Section 5.04. Power to Act; Procedures. 82 Section 5.05. Enforcement of Servicer’s and Master Servicer’s Obligations. 83 Section 5.06. [Reserved]. 84 Section 5.07. Collection Account. 84 Section 5.08. Application of Funds in the Collection Account. 85 Section 5.09. Reports to Indenture Trustee and Noteholders. 87 Section 5.10. Termination of Servicer; Successor Servicers. 90 Section 5.11. Master Servicer Liable for Enforcement 91 Section 5.12. Assumption of Master Servicing by Indenture Trustee. 91 Section 5.13. [Reserved]. 91 Section 5.14. Release of Mortgage Files. 91 Section 5.15. Documents, Records and Funds in Possession of Master Servicer To Be Held for Indenture Trustee. 92 Section 5.16. Opinion 93 Section 5.17. [Reserved]. 94 Section 5.18. [Reserved]. 94 Section 5.19. [Reserved] 94 Section 5.20. Indenture Trustee To Retain Possession of Certain Insurance Policies and Documents 94 Section 5.21. Compensation to the Master Servicer 94 Section 5.22. [Reserved] 94 Section 5.23. Reports to the Indenture Trustee. 94 Section 5.24. Annual Statement of Compliance with Applicable Servicing Criteria. 95 Section 5.25. Assessment of Compliance and Attestation Reports. 95 Section 5.26. Merger or Consolidation. 96 Section 5.27. Resignation of Master Servicer. 97 Section 5.28. Assignment or Delegation of Duties by the Master Servicer. 97 Section 5.29. Limitation on Liability of the Master Servicer and Others. 97 Section 5.30. Indemnification; Third-Party Claims. 98 Section 5.31. Alternative Index. 98 Section 5.32. Transfer of Servicing. 99 ARTICLE VI DEPOSITS AND PAYMENTS TO HOLDERS Section 6.01. The Collection Account. 100 Section 6.02. Payments from the Collection Account. 100 Section 6.03. Net Swap Payments and Net Swap Receipts. 109 Section 6.04. Control of the Trust Account and Deferred Interest. 110 Section 6.05. Advances by Master Servicer and Servicer. 113 Section 6.06. Pre-Funding Account. 114 Section 6.07. Establishment of Basis Risk Reserve Account. 115 ii ARTICLE VII ADMINISTRATION OF THE AGREEMENTS Section 7.01. Duties of the Trust Administrator. 115 Section 7.02. Duties of the Trust Administrator With Respect to the Indenture, the Trust Agreement and this Agreement. 117 Section 7.03. Records. 118 Section 7.04. Compensation. 118 Section 7.05. Additional Information to be Furnished to the Issuing Entity. 118 Section 7.06. Independence of the Trust Administrator. 118 Section 7.07. No Joint Venture. 118 Section 7.08. Other Activities of Trust Administrator and the Depositor. 119 Section 7.09. Resignation and Removal of Trust Administrator. 119 Section 7.10. Action upon Termination, Resignation or Removal of the Trust Administrator. 120 ARTICLE VIII MASTER SERVICER EVENTS OF DEFAULT Section 8.01. Master Servicer Events of Default; Indenture Trustee To Act; Appointment of Successor. 120 Section 8.02. Additional Remedies of Indenture Trustee Upon Event of Default. 124 Section 8.03. Waiver of Defaults. 125 Section 8.04. Notification to Holders. 125 Section 8.05. Directions by Noteholders and Duties of Indenture Trustee During Master Servicer Event of Default. 125 Section 8.06. Action Upon Certain Failures of the Master Servicer and Upon Master Servicer Event of Default. 125 Section 8.07. Preparation of Reports. 126 ARTICLE IX TERMINATION Section 9.01. Termination. 130 Section 9.02. Termination Prior to Maturity Date; and Optional Redemption. 131 Section 9.03. Certain Notices upon Final Payment. 131 Section 9.04. Beneficiaries. 132 ARTICLE X MISCELLANEOUS PROVISIONS Section 10.01. Binding Nature of Agreement; Assignment. 132 Section 10.02. Entire Agreement. 132 Section 10.03. Amendment. 132 Section 10.04. Acts of Noteholders. 133 Section 10.05. Recordation of Agreement. 133 iii Section 10.06. Governing Law. 134 Section 10.07. Notices. 134 Section 10.08. Severability of Provisions. 135 Section 10.09. Indulgences; No Waivers. 135 Section 10.10. Headings Not To Affect Interpretation. 136 Section 10.11. Benefits of Agreement. 136 Section 10.12. Special Notices to the Rating Agencies. 136 Section 10.13. Counterparts. 137 Section 10.14. Execution by the Issuing Entity. 137 iv ATTACHMENTS Exhibit A- 1 Form of Initial Certification Exhibit A-2 Form of Interim Certification Exhibit A-3 Form of Final Certification Exhibit A-4 Form of Endorsement Exhibit B-1 Form of Swap Agreement Exhibit B-2 [RESERVED] Exhibit C Form of Lost Note Affidavit Exhibit D Custodial Agreement Exhibit E Custodial Account Letter Agreement Exhibit F Escrow Account Letter Agreement Exhibit G-1 Form of Monthly Remittance Advice Exhibit G-2 Standard Layout For Monthly Defaulted Loan Report Exhibit G-3 Form 332 Realized Loss Report Exhibit H JPM Form of Sarbanes Back-up Certification Exhibit I Form of Subsequent Transfer Agreement Exhibit J Subsequent Mortgage Loan Criteria Exhibit K Fannie Mae Guide Announcement 95-19 Exhibit L Relevant Servicing Criteria Exhibit M-1 Additional 10-D Disclosure Exhibit M-2 Additional 10-K Disclosure Exhibit M-3 Additional 8-K Disclosure Exhibit M-4 Additional Disclosure Notification Schedule A Mortgage Loan Schedule v This TRANSFER AND SERVICING AGREEMENT, dated as of [], 200[ ] (the “Agreement” or the “Transfer and Servicing Agreement”), is by and among SUNTRUST [] TRUST, SERIES 200[ ]-[], a Delaware statutory trust, as issuing entity (the “Issuing Entity”), SUNTRUST MORTGAGE SECURITIZATION, LLC, a Delaware limited liability company, as depositor (the “Depositor”), [], as indenture trustee (the “Indenture Trustee”), [], as trust administrator (the “Trust Administrator”) and master servicer (the “Master Servicer”), SUNTRUST MORTGAGE, INC., as servicer (the “Servicer”) and STB REAL ESTATE (GEORGIA), INC., as seller (the “Seller”). PRELIMINARY STATEMENT WHEREAS, the Depositor has acquired all of the rights, title and interest of the Seller in certain conventional, adjustable rate and fixed rate, residential mortgage loans identified in Schedule A hereto (the “Mortgage Loans”) on a servicing-retained basis from the Seller pursuant to the Mortgage Loan Purchase Agreement, and at the Closing Date is the owner of the Mortgage Loans and the other property being conveyed by it to the Issuing Entity hereunder for inclusion in the Trust Estate; WHEREAS, the Depositor has duly authorized the execution and delivery of this Agreement to provide for the conveyance to the Issuing Entity of the Mortgage Loans and the other property constituting the Trust Estate; WHEREAS, on the Closing Date, the Depositor will acquire the Notes from the Issuing Entity as consideration for its transfer to the Issuing Entity of the Mortgage Loans and the other property constituting the Trust Estate; WHEREAS, pursuant to the Indenture, the Issuing Entity will pledge the Mortgage Loans and the other property constituting the Trust Estate to the Indenture Trustee as security for the Notes and each Swap Agreement; WHEREAS, the Servicer, the Seller, the Indenture Trustee, the Master Servicer and the Trust Administrator have agreed pursuant to this Agreement that the Servicer shall service the Mortgage Loans beginning on the Closing Date pursuant to this Agreement; WHEREAS, the Master Servicer shall be obligated under this Agreement, among other things, to supervise the servicing of the Mortgage Loans on behalf of the Indenture Trustee, and shall have the right, under certain circumstances, to terminate the rights and obligations of the Servicer under this Agreement upon the occurrence and continuance of a Servicing Event of Default as provided herein; WHEREAS, the parties hereto acknowledge and agree that, at the direction of the Depositor, the Seller will assign all of its rights with respect to the Mortgage Loans (other than the servicing rights) to the Indenture Trustee, and that each reference herein to the Seller is intended, unless otherwise specified, to mean the Seller or the Indenture Trustee, as assignee of the Seller. WHEREAS, the Issuing Entity has entered into certain agreements in connection with the issuance of the Notes, including (i) the Depository Agreement and (ii) the Indenture (the Depository Agreement, the Indenture and the Trust Agreement being hereinafter referred to collectively as the “Related Agreements”); WHEREAS, pursuant to the Related Agreements, the Issuing Entity is required to perform certain duties in connection with (a) the Notes and the collateral therefor pledged pursuant to the Indenture (the “Collateral”) and (b) the undivided subordinate beneficial ownership interest in the Issuing Entity represented by the Ownership Certificate; WHEREAS, the Issuing Entity desires to have the Trust Administrator perform certain of the duties of the Issuing Entity referred to in the preceding clause, and to provide such additional services consistent with the terms of this Agreement and the Related Agreements as the Issuing Entity or the Owner Trustee may from time to time reasonably request; and WHEREAS, the Trust Administrator has the capacity to provide the services required hereby and is willing to perform such services for the Issuing Entity or the Owner Trustee on the terms set forth herein. NOW, THEREFORE, in consideration of the mutual agreements herein contained, the parties hereto agree as follows: The following table sets forth (or describes) the Class designation, Interest Rate, initial Class Principal Amount and minimum denomination for each Class of Notes issued pursuant to the Indenture. Class Designation Interest Rate Initial Security Principal Amount Minimum Denominations Class 1-A (1) $ Class 2-A1 (2) $ Class 2-A2 (3) $ Class 2-A3 (4) $ Class M1 (5) $ Class M2 (6) $ Class M3 (7) $ Class M4 (8) $ Class M5 (9) $ Class M6 (10) $ Class M7 (11) $ (1) The Interest Rate with respect to any Payment Date (and the related Accrual Period) for the Class 1-A Notes is the per annum rate equal to the least of (i) LIBOR plus % per annum, (ii) the Available Funds Rate and (iii) the Fixed Rate Cap for such Payment Date; provided, that the per annum rate calculated pursuant to clause (i) above with respect to the Class 1-A Notes will be equal to LIBOR plus % per annum beginning on the Stepup Date and each Payment Date thereafter. 2 (2) The Interest Rate with respect to any Payment Date (and the related Accrual Period) for the Class 2-A1 Notes is the per annum rate equal to the least of (i) LIBOR plus % per annum, (ii) the Available Funds Rate and (iii) the Fixed Rate Cap for such Payment Date; provided, that the per annum rate calculated pursuant to clause (i) above with respect to the Class 2-A1 Notes will be equal to LIBOR plus % per annum beginning on the Stepup Date and each Payment Date thereafter. (3) The Interest Rate with respect to any Payment Date (and the related Accrual Period) for the Class 2-A2 Notes is the per annum rate equal to the least of (i) LIBOR plus % per annum, (ii) the Available Funds Rate and (iii) the Fixed Rate Cap for such Payment Date; provided, that the per annum rate calculated pursuant to clause (i) above with respect to the Class 2-A2 Notes will be equal to LIBOR plus % per annum beginning on the Stepup Date and each Payment Date thereafter. (4) The Interest Rate with respect to any Payment Date (and the related Accrual Period) for the Class 2-A3 Notes is the per annum rate equal to the least of (i) LIBOR plus []% per annum, (ii) the Available Funds Rate and (iii) the Fixed Rate Cap for such Payment Date; provided, that the per annum rate calculated pursuant to clause (i) above with respect to the Class 2-A3 Notes will be equal to LIBOR plus []%. (5) The Interest Rate with respect to any Payment Date (and the related Accrual Period) for the Class M1 Notes is the per annum rate equal to the least of (i) LIBOR plus 0.430% per annum, (ii) the Available Funds Rate and (iii) the Fixed Rate Cap for such Payment Date; provided, that the per annum rate calculated pursuant to clause (i) above with respect to the Class M1 Notes will be equal to LIBOR plus []% per annum beginning on the Stepup Date and each Payment Date thereafter. (6) The Interest Rate with respect to any Payment Date (and the related Accrual Period) for the Class M2 Notes is the per annum rate equal to the least of (i) LIBOR plus % per annum, (ii) the Available Funds Rate and (iii) the Fixed Rate Cap for such Payment Date; provided, that the per annum rate calculated pursuant to clause (i) above with respect to the Class M2 Notes will be equal to LIBOR plus % per annum beginning on the Stepup Date and each Payment Date thereafter. (7) The Interest Rate with respect to any Payment Date (and the related Accrual Period) for the Class M3 Notes is the per annum rate equal to the least of (i) LIBOR plus % per annum, (ii) the Available Funds Rate and (iii) the Fixed Rate Cap for such Payment Date; provided, that the per annum rate calculated pursuant to clause (i) above with respect to the Class M3 Notes will be equal to LIBOR plus % per annum beginning on the Stepup Date and each Payment Date thereafter. (8) The Interest Rate with respect to any Payment Date (and the related Accrual Period) for the Class M4 Notes is the per annum rate equal to the least of (i) LIBOR plus % per annum, (ii) the Available Funds Rate and (iii) the Fixed Rate Cap for such Payment Date; provided, that the per annum rate calculated pursuant to clause (i) above with respect to the Class M4 Notes will be equal to LIBOR plus % per annum beginning on the Stepup Date and each Payment Date thereafter. 3 (9) The Interest Rate with respect to any Payment Date (and the related Accrual Period) for the Class M5 Notes is the per annum rate equal to the least of (i) LIBOR plus% per annum, (ii) the Available Funds Rate and (iii) the Fixed Rate Cap for such Payment Date; provided, that the per annum rate calculated pursuant to clause (i) above with respect to the Class M5 Notes will be equal to LIBOR plus % per annum beginning on the Stepup Date and each Payment Date thereafter. (10) The Interest Rate with respect to any Payment Date (and the related Accrual Period) for the Class M6 Notes is the per annum rate equal to the least of (i) LIBOR plus % per annum, (ii) the Available Funds Rate and (iii) the Fixed Rate Cap for such Payment Date; provided, that the per annum rate calculated pursuant to clause (i) above with respect to the Class M6 Notes will be equal to LIBOR plus % per annum beginning on the Stepup Date and each Payment Date thereafter. (11) The Interest Rate with respect to any Payment Date (and the related Accrual Period) for the Class M7 Notes is the per annum rate equal to the least of (i) LIBOR plus % per annum, (ii) the Available Funds Rate and (iii) the Fixed Rate Cap for such Payment Date; provided, that the per annum rate calculated pursuant to clause (i) above with respect to the Class M7 Notes will be equal to LIBOR plus % per annum beginning on the Stepup Date and each Payment Date thereafter. 4 ARTICLE I DEFINITIONS Section 1.01.Definitions.The following words and phrases, unless the context otherwise requires, shall have the following meanings: Accountant:A Person engaged in the practice of accounting who (except when this Agreement provides that an Accountant must be Independent) may be employed by or affiliated with the Depositor or an Affiliate of the Depositor. Accounts:Any or all of the Custodial Accounts, Escrow Accounts, Collection Account, Basis Risk Reserve Account, Pre-Funding Account and any other accounts created or maintained by the Trust Administrator or the Servicer pursuant to this Agreement. Accrual Period:With respect to any Payment Date and any Class of Notes, the period beginning on the Payment Date in the calendar month immediately preceding the month in which the related Payment Date occurs (or, in the case of the first Payment Date, beginning on the Closing Date) and ending on the day immediately preceding the related Payment Date. Addition Notice:The notice given pursuant to Section 2.04 with respect to the transfer of Subsequent Mortgage Loans to the Trust pursuant to such Section. Additional Form 10-D Disclosure:has the meaning set forth in Section 8.7(b)(i). Additional Form 10-K Disclosure:has the meaning set forth in Section 8.07(c)(ii). Additional Servicer:means (i) each affiliated servicer meeting the requirements of Item 1108(a)(2)(ii) of Regulation AB that Services any of the Mortgage Loans, and (ii) each unaffiliated servicer meeting the requirements of Item 1108(a)(2)(iii) of Regulation AB (other than the Trustee), who Services 10% or more of the Mortgage Loans. Advance:With respect to each Servicer Remittance Date and each Mortgage Loan, an amount equal to the Scheduled Payment (with the interest portion of such Scheduled Payment adjusted to the Net Mortgage Rate) that was due on the Mortgage Loan on the Due Date in the related Due Period, and that (i) was delinquent at the close of business on the related Determination Date and (ii) was not the subject of a previous Monthly Advance, but only to the extent that such amount is expected, in the reasonable judgment of the Servicer or Master Servicer, as applicable, to be recoverable from collections or other recoveries in respect of such Mortgage Loan. Affiliate:With respect to any specified Person, any other Person controlling or controlled by or under common control with such specified Person.For the purposes of this definition, “control” when used with respect to any specified Person means the power to direct the management and policies of such Person, directly or indirectly, whether through the 5 ownership of voting securities, by contract or otherwise; and the terms “controlling” and “controlled” have meanings correlative to the foregoing. Aggregate Collateral Balance:As of any date of determination (other than the Closing Date), an amount equal to the Aggregate Loan Balance plus the amount, if any, then on deposit in the Pre-Funding Account exclusive of investment income.As of the Closing Date, an amount equal to the sum of the Aggregate Loan Balance as of the Initial Cut-off Date and the amount on deposit in the Pre-Funding Account as of the Closing Date. Aggregate Expense Rate:With respect to any Mortgage Loan, the sum of the applicable Servicing Administration Fee Rate and the applicable Master Servicing Fee Rate. Aggregate Loan Balance:As of any date of determination, an amount equal to the aggregate of the Stated Principal Balances of the Mortgage Loans as of such date. Aggregate Overcollateralization Release Amount:With respect to any Payment Date, the lesser of (x) the sum of the Principal Funds of each Mortgage Group for such Payment Date and (y) the amount, if any, by which (1) the Overcollateralization Amount for such Payment Date (calculated for this purpose on the basis of the assumption that 100% of the aggregate of the Principal Funds of both Mortgage Groups for such date is applied on such Payment Date in reduction of the aggregate of the Note Principal Amounts of the related Notes) exceeds (2) the Targeted Overcollateralization Amount for such Payment Date. Agreement:This Agreement and all amendments and supplements hereto. Ancillary Income:All income derived from the Mortgage Loans, excluding Servicing Administration Fees and Master Servicing Fees attributable to the Mortgage Loans and other amounts treated as payment proceeds of the Mortgage Loans, including but not limited to, late charges, fees received with respect to checks or bank drafts returned by the related bank for non-sufficient funds, assumption fees, optional insurance administrative fees and all other incidental fees and charges. Appraised Value:With respect to any Mortgage Loan, the amount set forth in an appraisal made in connection with the origination of such Mortgage Loan as the value of the related Mortgaged Property. Assignment of Mortgage:An assignment of the Mortgage, notice of transfer or equivalent instrument, in recordable form, sufficient under the laws of the jurisdiction wherein the related Mortgaged Property is located to reflect the assignment of the Mortgage to the Indenture Trustee for the benefit of Noteholders and the Swap Counterparty, which assignment, notice of transfer or equivalent instrument may be in the form of one or more blanket assignments covering the Mortgage Loans secured by Mortgaged Properties located in the same jurisdiction, if permitted by law; provided, however, that neither the Issuing Entity nor the Indenture Trustee shall be responsible for determining whether any such assignment is in recordable form. Authorized Officer:Any Person who may execute an Officer’s Certificate on behalf of the Issuing Entity. 6 Available Funds Rate:With respect to any Payment Date and for any Class of Notes, a per annum rate equal to the quotient of (a) the excess, if any, of (1) the sum of (A) Interest Funds for Group 1 and (B)Interest Funds for Group 2, over (2) any Net Swap Payments payable to the Swap Counterparty for such Payment Date pursuant to Section 6.02(b)(i) or Section 6.02(c)(i) hereof, as applicable, divided by (b) the product of (i) the sum of the Class Principal Amounts of the Class 1-A, Class 2-A1, Class 2-A2, Class 2-A3, Class M1, Class M2, Class M3, Class M4, Class M5, Class M6 and Class M7 Notes before taking into account any payments of principal on such Payment Date, and (ii) a fraction, the numerator of which is the actual number of days in the related Accrual Period and the denominator of which is 360. Available Funds Shortfall:With respect to any Class of Notes and any Payment Date, the sum of (a) the excess, if any, of (i) the amount that would have been the Current Interest for such Class had the Interest Rate for such Class been determined without regard to the Available Funds Rate over (ii) the actual amount of Current Interest for such Class, plus (b) any excess described in clause (a) above and interest described in clause (c) below for any prior Payment Date that remains unpaid, plus (c) interest accrued during the Accrual Period related to such Payment Date on the amount described in clause (b) above at the Interest Rate applicable to such Class, determined without regard to the Available Funds Rate. Bankruptcy:As to any Person, the making of an assignment for the benefit of creditors, the filing of a voluntary petition in bankruptcy, adjudication as a bankrupt or insolvent, the entry of an order for relief in a bankruptcy or insolvency proceeding, the seeking of reorganization, arrangement, composition, readjustment, liquidation, dissolution or similar relief, or seeking, consenting to or acquiescing in the appointment of a trustee, receiver or liquidator, dissolution, or termination, as the case may be, of such Person pursuant to the provisions of either the United States Bankruptcy Code of 1986, as amended, or any other similar state laws. Bankruptcy Code:The United States Bankruptcy Code of 1986, as amended. Basis Risk Reserve Account:A separate account established and maintained by the Trust Administrator for the benefit of the Noteholders pursuant to Section 6.07. Benefit Plan Opinion: An Opinion of Counsel satisfactory to the Owner Trustee and the Certificate Registrar to the effect that any proposed transfer of Certificates will not (i) cause the assets of the Trust Estate to be regarded as plan assets for purposes of the Plan Asset Regulations or (ii) give rise to any fiduciary duty on the part of the Depositor or the Indenture Trustee. Book-Entry Notes:As defined in the Indenture. Business Day:Any day other than (i)a Saturday or a Sunday, or (ii)a day on which banking and savings and loan institutions, in (a)the states of New York, Virginia and Georgia, (b)the state in which the Servicer’s servicing operations are located, or (c)the state in which the Indenture Trustee’s and Trust Administrator’s operations are located, are authorized or obligated by law or executive order to be closed. Certificate:The Ownership Certificate. Certificateholder:Any registered holder of the Ownership Certificate. 7 Certificate Registrar:As defined in the Trust Agreement, the initial Certificate Registrar shall be the Trust Administrator. Certification Parties:has the meaning set forth in Section 8.07(c)(v). Certifying Person:has the meaning set forth in Section 8.07(c)(v). Civil Relief Act:The Servicemembers Civil Relief Act, as such may be amended from time to time, and any similar state laws. Class:All Notes bearing the same class designation. Class A Notes:Collectively, the Class 1-A, Class 2-A1, Class 2-A2 and Class 2-A3 Notes. Class M Notes:Collectively, the Class M1, Class M2, Class M3, Class M4, Class M5, Class M6 and Class M7 Notes. Class Principal Amount:With respect to each Class of Notes, the aggregate of the Note Principal Amounts of all Notes of such Class at the date of determination. Clearing Agency:An organization registered as a “clearing agency” pursuant to Section 17A of the Exchange Act, as amended.As of the Closing Date, the Clearing Agency shall be The Depository Trust Company. Closing Date:[], 200[ ]. Code:The Internal Revenue Code of 1986, as amended, and as it may be further amended from time to time, any successor statutes thereto, and applicable U.S. Department of Treasury regulations issued pursuant thereto in temporary or final form. Collateral:As defined in the Indenture. Collection Account:A separate account established and maintained by the Trust Administrator pursuant to Section 5.07. Commission:means the U.S. Securities and Exchange Commission. Compensating Interest Payment:With respect to any Payment Date, an amount equal to the lesser of (x) the aggregate Prepayment Interest Shortfall Amount with respect to such Payment Date and (y) the Servicing Administration Fee payable to the Servicer, or, to the extent provided in Section 5.21, the aggregate Master Servicing Fee payable to the Master Servicer, with respect to the Master Servicer, each in respect of such Payment Date. Condemnation Proceeds:All awards of settlements in respect of a Mortgaged Property, whether permanent or temporary, partial or entire, by exercise of the power of eminent domain or condemnation, to the extent not required to be released to a Mortgagor in accordance with the terms of the related Mortgage Loan documents. 8 Control:The meaning specified in Section 8-106 of the New York UCC. Controlling Person:means, with respect to any Person, any other Person who “controls” such Person within the meaning of the Securities Act. Conventional Loan:A Mortgage Loan that is not insured by the United States Federal Housing Administration or guaranteed by the United States Department of Veterans Affairs. Corporate Trust Office:With respect to (i) the Trust Administrator, the principal corporate trust office of the Trust Administrator at which, at any particular time, its corporate trust business shall be administered, which office at the date of execution of this Agreement for purposes of transfers and exchanges and for presentment and surrender of the Notes and for payment thereof is located at [], and for all other purposes is located at[]; (ii) the Certificate Registrar, the principal office of the Certificate Registrar at which at any particular time its corporate trust business shall be administered, which office at the date of execution of this Agreement is located at the Corporate Trust Office of the Trust Administrator, or at such other address as the Certificate Registrar may designate from time to time by notice to the Noteholder, the Trust and the Swap Counterparty, or the principal corporate trust office of any successor Certificate Registrar at the address designated by such successor Certificate Registrar by notice to the Noteholders, the Trust and the Swap Counterparty; and (iii) the Indenture Trustee, the principal office of the Indenture Trustee at which at any particular time its corporate trust business shall be administered, which office at the date of execution of this Agreement is located at[], or at such other address as the Indenture Trustee may designate from time to time by notice to the Noteholders, the Trust and the Swap Counterparty, or the principal corporate trust office of any successor Indenture Trustee at the address designated by such successor Indenture Trustee by notice to the Noteholders, the Trust and the Swap Counterparty. Current Interest:With respect to any Class of Notes and any Payment Date, will equal the aggregate amount of interest accrued at the applicable Interest Rate during the related Accrual Period on the Class Principal Amount of such Class immediately prior to such Payment Date, provided, however, that for any Class of Class M Notes and for any Payment Date, Current Interest shall be reduced by the amount specified in clause (a) of the definition of Deferred Interest (calculated for purposes of this definition with the imposition of the Available Funds Rate), if any, for such Class and Payment Date. Custodial Account:The separate custodial account (other than an Escrow Account) established and maintained by the Servicer pursuant to Section 4.02(d) of this Agreement. Custodial Agreement:The custodial agreement relating to the custody of certain of the Mortgage Loans, substantially in the form attached as Exhibit D hereto, between the Custodian, the Issuing Entity and the Indenture Trustee, as acknowledged by the Seller, the Depositor, the Master Servicer, the Trust Administrator, and the Servicer, dated as of [], 200[ ]. Custodian:The custodian appointed by the Indenture Trustee pursuant to the Custodial Agreement, and any successor thereto.The initial Custodian is []. 9 Cut-off Date:With respect to the Initial Mortgage Loans, the Initial Cut-off Date, and with respect to the Subsequent Mortgage Loans, the Subsequent Cut-off Date. Cut-off Date Balance:With respect to the Initial Mortgage Loans, the Aggregate Loan Balance as of the Initial Cut-off Date. Debt Service Reduction:With respect to any Mortgage Loan, a reduction of the Scheduled Payment that the related Mortgagor is obligated to pay on any Due Date as a result of any proceeding under Bankruptcy law or any similar proceeding. Deferred Interest:For any Class of Class M Notes and any Payment Date, the sum of (a) the aggregate amount of interest accrued at the applicable Interest Rate (determined without regard to the Available Funds Rate) during the related Accrual Period on the Principal Deficiency Amount for the Class, (b) any amounts due pursuant to clause (a) and interest described in clause (c) below for such Class for prior Payment Dates that remain unpaid and (c) interest accrued during the Accrual Period related to such Payment Date on the amount in clause (b) at the Interest Rate applicable to such Class determined without regard to the Available Funds Rate. Definitive Note:A Note of any Class issued in definitive, fully registered, certificated form. Deleted Mortgage Loan:A Mortgage Loan that is repurchased from the Trust Estate pursuant to the terms hereof or as to which one or more Qualifying Substitute Mortgage Loans are substituted therefor. Depositor:SunTrust Mortgage Securitization, LLC, a Delaware limited liability company and its successors in interest. Depository Agreement:The agreement dated [], 200[ ], among the Issuing Entity, the Indenture Trustee and The Depository Trust Company, as the initial Clearing Agency, relating to the Book-Entry Notes. Determination Date:With respect to each Payment Date, the 15th day of the month in which such Payment Date occurs, or, if such 15th day is not a Business Day, the next succeeding Business Day. Due Date:The day of the calendar month on which the Scheduled Payment is due on a Mortgage Loan, exclusive of any days of grace.Pursuant to Section 4.02(d), with respect to any Mortgage Loans for which payment from the Mortgagor is due on a day other than the first day of the month, such Mortgage Loans will be treated as if the Scheduled Payment is due on the first day of the immediately succeeding month. Due Period:With respect to any Payment Date and Mortgage Loan, the period commencing on the second day of the month immediately preceding the month in which such Payment Date occurs and ending on the first day of the month in which such Payment Date occurs. 10 Eligible Account:Either (i) an account or accounts maintained with a federal or state chartered depository institution or trust company that complies with the definition of Eligible Institution or (ii) an account or accounts the deposits in which are insured by the FDIC to the limits established by such corporation, provided that any such deposits not so insured shall be maintained in an account at a depository institution or trust company whose commercial paper or other short term debt obligations (or, in the case of a depository institution or trust company which is the principal subsidiary of a holding company, the commercial paper or other short term debt or deposit obligations of such holding company or depository institution, as the case may be) have been rated by each Rating Agency in its highest short-term rating category, or (iii) a segregated trust account or accounts (which shall be a “special deposit account”) maintained with the Indenture Trustee, the Trust Administrator or any other federal or state chartered depository institution or trust company, acting in its fiduciary capacity, in a manner acceptable to the Indenture Trustee and the Rating Agencies.Eligible Accounts may bear interest. Eligible Institution:Any of the following: (i)An institution whose: (1)commercial paper, short-term debt obligations, or other short-term deposits are rated at least “A-1+” or long-term unsecured debt obligations are rated at least “Aa-” by S&P (or assigned comparable ratings by the other Rating Agencies), if the amounts on deposit are to be held in the account for no more than 365 days; or (2)commercial paper, short-term debt obligations, demand deposits, or other short-term deposits are rated at least “A-2” by S&P (or assigned comparable ratings by the other Rating Agencies), if the amounts on deposit are to be held in the account for no more than 30 days and are not intended to be used as credit enhancement.Upon the loss of the required rating set forth in this clause (ii), the accounts shall be transferred immediately to accounts which have the required rating.Furthermore, commingling by the Servicer is acceptable at the A-2 rating level if the Servicer is a bank, thrift or depository and provided the Servicer has the capability to immediately segregate funds and commence remittance to an Eligible Deposit Account upon a downgrade; or (ii)the corporate trust department of a federal depositor institution or state-chartered depositor institution subject to regulations regarding fiduciary funds on deposit similar to Title 12 of the U.S. Code of Federal Regulation Section 9.10(b), which, in either case, has corporate trust powers and is acting in its fiduciary capacity. Eligible Investments:At any time, any one or more of the following obligations and securities: (i) obligations of the United States or any agency thereof, provided such obligations are backed by the full faith and credit of the United States; (ii) general obligations of or obligations guaranteed by any state of the United States or the District of Columbia receiving the highest long-term debt rating of each 11 Rating Agency, or such lower rating as will not result in the downgrading or withdrawal of the ratings then assigned to the Notes by either Rating Agency; (iii) commercial or finance company paper which is then receiving the highest commercial or finance company paper rating of each Rating Agency, or such lower rating as will not result in the downgrading or withdrawal of the ratings then assigned to the Notes by either Rating Agency; (iv) certificates of deposit, demand or time deposits, or bankers’ acceptances issued by any depository institution or trust company incorporated under the laws of the United States or of any state thereof and subject to supervision and examination by federal and/or state banking authorities, provided that the commercial paper and/or long term unsecured debt obligations of such depository institution or trust company are then rated in one of the two highest long-term and the highest short-term ratings of each Rating Agency for such securities, or such lower ratings as will not result in the downgrading or withdrawal of the rating then assigned to the Notes by either Rating Agency; (v) demand or time deposits or certificates of deposit issued by any bank or trust company or savings institution to the extent that such deposits are fully insured by the FDIC and are then rated in the highest long-term and the highest short-term ratings of each Rating Agency for such securities, or such lower ratings as will not result in the downgrading or withdrawal of the ratings then assigned to the Notes by either Rating Agency; (vi) guaranteed reinvestment agreements issued by any bank, insurance company or other corporation containing, at the time of the issuance of such agreements, such terms and conditions as will not result in the downgrading or withdrawal of the rating then assigned to the Notes by either Rating Agency; (vii) repurchase obligations with respect to any security described in clauses (a) and (b) above, in either case entered into with a depository institution or trust company (acting as principal) described in clause (d) above; (viii) securities (other than stripped bonds, stripped coupons or instruments sold at a purchase price in excess of 115% of the face amount thereof) bearing interest or sold at a discount issued by any corporation incorporated under the laws of the United States or any state thereof which, at the time of such investment, have the highest rating of each Rating Agency, or such lower rating as will not result in the downgrading or withdrawal of the rating then assigned to the Notes by either Rating Agency, as evidenced by a signed writing delivered by each Rating Agency; (ix) units of a taxable money market portfolio having the highest rating assigned by each Rating Agency and restricted to obligations issued or guaranteed by the United States of America or entities whose obligations are backed by the full faith and credit of the United States of America and repurchase agreements collateralized by such obligations; 12 (x) any mutual fund, money market fund, common trust fund or other pooled investment vehicle, the assets of which are limited to instruments that otherwise would constitute Permitted Investments hereunder, including any such fund that is managed by the Trust Administrator or Master Servicer or any affiliate of the Trust Administrator or Master Servicer or for which the Trust Administrator or Master Servicer or any affiliate of the Trust Administrator or Master Servicer acts as an adviser as long as such fund is rated in the highest rating category by each Rating Agency, if so rated; and (xi) such other investments bearing interest or sold at a discount acceptable to each Rating Agency as will not result in the downgrading or withdrawal of the rating then assigned to the Notes by either Rating Agency, as evidenced by a signed writing delivered by each Rating Agency; provided that no instrument described hereunder shall (i) evidence the right to receive only interest with respect to the obligations underlying such instrument, (ii) be sold or disposed of before its maturity or (iii) be any obligation of the Servicer or any of its Affiliates.Any Permitted Investment shall be relatively risk free and no options or voting rights shall be exercised with respect to any Permitted Investment.Any Permitted Investment shall be sold or disposed of in accordance with Statement of Financial Accounting Standards No. 140, paragraph 35c(6), in effect as of the Closing Date. Entitlement Holder:The meaning specified in Section 8-102(a)(7) of the New York UCC. Entitlement Order:The meaning specified in Section 8-102(a)(8) of the New York UCC (i.e., generally, orders directing the transfer or redemption of any Financial Asset). Environmental Problem Property:A Mortgaged Property or REO Property that is in violation of any environmental law, rule or regulation. ERISA:The Employee Retirement Income Security Act of 1974, as amended. Errors and Omissions Insurance:Errors and Omissions Insurance to be maintained by the Servicer in accordance with Section 4.02(m). Errors and Omission Insurance Policy:Any Errors and Omission Insurance policy required to be obtained by the Servicer satisfying the requirements of this Agreement. Escrow Account:The separate escrow account (other than a Custodial Account) established and maintained by the Servicer pursuant to Section 4.02(f) of this Agreement. Escrow Payments:With respect to any Mortgage Loan, the amounts constituting ground rents, taxes, assessments, water rates, sewer rents, municipal charges, mortgage insurance premiums, fire and hazard insurance premiums, condominium charges, and any other payments required to be escrowed by the Mortgagor with the mortgagee pursuant to the Mortgage or any other document. Event of Default:A Servicer Event of Default. 13 Excess Funding Amount:The amount remaining on deposit in the Pre-Funding Account at the end of the Pre-Funding Period, exclusive of investment income. Exchange Act:means the Securities Exchange Act of 1934, as amended, and the rules and regulations thereunder. Fannie Mae or FNMA:Fannie Mae, a federally chartered and privately owned corporation organized and existing under the Federal National Mortgage Association Charter Act, or any successor thereto. FDIC:The Federal Deposit Insurance Corporation or any successor thereto. Fidelity Bond:Any fidelity bond to be maintained by the Servicer in accordance with Section 4.02(m). Financial Asset:The meaning specified in Section 8-102(a) of the New York UCC. Fitch:Fitch Ratings, or any successor in interest. Fixed Rate Cap:With respect to a Payment Date, the per annum rate equal to []%. Form 8-K Disclosure Information:has the meaning set forth in Section 8.07(d)(i). Freddie Mac or FHLMC:The Federal Home Loan Mortgage Corporation, a corporate instrumentality of the United States created and existing under Title III of the Emergency Home Finance Act of 1970, as amended, or any successor thereto. Ginnie Mae or GNMA:The Government National Mortgage Association, a wholly owned corporate instrumentality of the United States within HUD. Group Balance:With respect to each Mortgage Group and any Payment Date, the aggregate of the Stated Principal Balances of the Mortgage Loans in such Mortgage Group. Group 1:The portion of the Mortgage Pool identified as Group 1. Group 1 Percentage:With respect to Group 1 and any Payment Date, the fraction, expressed as a percentage, the numerator of which is the Group Balance for Group 1 for such date and the denominator of which is the Aggregate Collateral Balance for such date. Group 2:The portion of the Mortgage Pool identified as Group 2. Group 2 Percentage:With respect to Group 2 and any Payment Date, the fraction, expressed as a percentage, the numerator of which is the Group Balance for Group 2 for such date and the denominator of which is the Aggregate Collateral Balance for such date. Guidelines:As defined in Section 4.02(t). 14 Holder or Noteholder:The registered holder of any Note or Ownership Certificate as recorded on the books of the Note Registrar or the Certificate Registrar except that, solely for the purposes of taking any action or giving any consent pursuant to this Agreement, any Note registered in the name of the Depositor, the Master Servicer, the Servicer, the Trust Administrator or the Indenture Trustee or any Affiliate thereof (unless any such Person owns 100% of a Class) shall be deemed not to be outstanding in determining whether the requisite percentage necessary to effect any such consent has been obtained, except that, in determining whether the Indenture Trustee shall be protected in relying upon any such consent, only Notes and an Ownership Certificate which a Responsible Officer of the Indenture Trustee knows to be so held shall be disregarded.The Indenture Trustee may request and conclusively rely on certifications by the Depositor in determining whether any Note, or Ownership Certificate are registered to an Affiliate of the Depositor. HUD:The United States Department of Housing and Urban Development, or any successor thereto. Indenture:The Indenture dated as of [], 200[ ], among the Issuing Entity, the Trust Administrator and the Indenture Trustee, as such may be amended or supplemented from time to time. Indenture Events of Default:As defined in Section 5.01 of the Indenture. Indenture Trustee:[], not in its individual capacity but solely as Indenture Trustee, or any successor in interest. Independent:means, when used with respect to any accountants, a Person who is “independent” within the meaning of Rule 2-01(B) of the Securities and Exchange Commission’s Regulation S-X.Independent means, when used with respect to any other Person, a Person who (A) is in fact independent of another specified Person and any affiliate of such other Person, (B) does not have any material direct or indirect financial interest in such other Person or any affiliate of such other Person, (C) is not connected with such other Person or any affiliate of such other Person as an officer, employee, promoter, underwriter, trustee, partner, director or Person performing similar functions and (D) is not a member of the immediate family of a Person defined in clause (B) or (C) above. Index:The index specified in the related Mortgage Note for calculation of the Mortgage Rate thereof. Initial Cut-off Date:[], 200[ ]. Initial Mortgage Loans:The Mortgage Loans included in the Trust as of the Closing Date. Initial Mortgage Loan Schedule:The schedule of Initial Mortgage Loans included in the Trust as of the Closing Date. Insurance Policy:Any primary mortgage insurance policy, any standard hazard insurance policy, flood insurance policy, earthquake insurance policy or title insurance policy 15 relating to the Mortgage Loans or the Mortgaged Properties, to be in effect as of the Closing Date or thereafter during the term of this Agreement. Insurance Proceeds:With respect to each Mortgage Loan, proceeds of insurance policies insuring the Mortgage Loan or the related Mortgaged Property, if applicable, including the proceeds of any hazard or flood insurance policy reduced by expenses incurred by the Servicer in connection with procuring such proceeds, applied to the restoration and repair of the related Mortgaged Property or to be paid to the related Mortgagor pursuant to the Mortgage Note or applicable state law. Interest Funds:With respect to each Mortgage Group and any Payment Date, (a) the sum of, without duplication, (1) all interest collected (other than the interest portion of Payaheads and Prepayment Premiums) or advanced in respect of Scheduled Payments on the Mortgage Loans in such Mortgage Group during the related Due Period by the Servicer, the Master Servicer or the Indenture Trustee (solely in its capacity as successor Master Servicer), minus, (x) to the extent provided under Sections 4.02(e)(3) and (4) and Sections 5.08(i) and (ii) herein, previously unreimbursed Advances and Nonrecoverable Advances due to the Servicer, the Master Servicer or the Indenture Trustee (solely in its capacity as successor master servicer) to the extent allocable to interest and the allocable portion of previously unreimbursed Servicing Advances with respect to the Mortgage Loans in such Mortgage Group, (y) the Servicing Administration Fee and Master Servicing Fee with respect to such Mortgage Loans in such Mortgage Group and (z) any fees and expenses of any Custodian with respect to the Mortgage Loans in such Mortgage Group to the extent not paid by the Seller or its Affiliates, (2) any Compensating Interest Payments or payments in respect of Prepayment Interest Shortfalls paid by the Master Servicer pursuant to Section 5.21 with respect to the related Prepayment Period with respect to the Mortgage Loans in such Mortgage Group, (3) the portion of any Purchase Price or Substitution Amount paid with respect to the Mortgage Loans in such Mortgage Group during the related Prepayment Period allocable to interest, (4) all Net Liquidation Proceeds, Insurance Proceeds and any other recoveries collected with respect to the Mortgage Loans in such Mortgage Group during the related Prepayment Period, to the extent allocable to interest and (5) such Mortgage Group’s pro rata share of any Net Swap Receipts paid by the Swap Counterparty in respect of the Swap Agreement, as reduced by (a) such Mortgage Group’s pro rata share of:(i) the Owner Trustee Fee, (ii) any costs, expenses or liabilities reimbursable or otherwise due to the Master Servicer, Servicer, the Indenture Trustee, any Custodian, the Owner Trustee or the Trust Administrator to the extent provided in this Agreement, the Trust Agreement, the Indenture and any Custodial Agreement and (iii) any other fees and expenses payable from amounts on deposit in the Collection Account and any of the Custodial Accounts and (b) the Group 1 Percentage or Group 2 Percentage, as applicable, of any Net Swap Payment for such Payment Date and any swap termination amounts paid to the Swap Counterparty in the event that the Issuing Entity is a defaulting party or affected party under the terms of the Swap Agreement, in each case, to the extent paid from amounts on deposit in the Collection Account . Interest Margin:For each Class of Notes, for any Payment Date on or before the Stepup Date, the following per annum rate:Class 1-A, []%; Class 2-A1, []%; Class 2-A2,[]%; Class 2-A3, []%; Class M1, []%; Class M2, []%; Class M3, []%; Class M4, []%; Class M5, []%; Class M6, []% and Class M7, []% and on any Payment Date following the Stepup Date:Class 1-A, []%; Class 2-A1, 16 []%; Class 2-A2, []%; Class 2-A3, []%; Class M1, []%; Class M2, []%; Class M3, []%; Class M4, []%; Class M5, []%; Class M6, []%; and Class M7, []%. Interest Rate:With respect to each Class of Notes on any Payment Date, the least of (1) LIBOR plus the Interest Margin for such Class, (2) the Available Funds Rate and (3) the Fixed Rate Cap. Intervening Assignments:The original intervening assignments of the Mortgage, notices of transfer or equivalent instrument. Issuing Entity:The Delaware statutory trust known as the “SunTrust [] Trust, Series 200[ ]-[].” Issuing Entity Order or Issuing Entity Request:A written order or request signed in the name of the Issuing Entity by any one of its Authorized Officers and delivered to the Indenture Trustee. LIBOR:With respect to the first Accrual Period, the per annum rate of []%.With respect to each subsequent Accrual Period, a per annum rate determined on the LIBOR Determination Date in the following manner by the Trust Administrator on the basis of the “Interest Settlement Rate” set by the British Bankers’ Association (the “BBA”) for one-month United States dollar deposits, as such rates appear on Reuters Screen LIBOR 01, as of 11:00 a.m. (London time) on such LIBOR Determination Date. (b)If on such a LIBOR Determination Date, the BBA’s Interest Settlement Rate does not appear on the Reuters Screen LIBOR 01 as of 11:00 a.m. (London time), or if the Reuters Screen LIBOR 01 is not available on such date, the Trust Administrator will determine such rate on the basis of the offered rates of the Reference Banks for one-month United States dollar deposits, as such rates appear on the Reuters Screen LIBO Page, as of 11:00 a.m. (London time) on such LIBOR Determination Date. (c)If LIBOR is determined under clause (b) above, on each LIBOR Determination Date, LIBOR for the related Accrual Period for the Notes will be established by the Trust Administrator as follows: (1)If on such LIBOR Determination Date two or more Reference Banks provide such offered quotations, LIBOR for the related Accrual Period for the Notes shall be the arithmetic mean of such offered quotations (rounded upwards if necessary to the nearest whole multiple of []%). (2)If on such LIBOR Determination Date fewer than two Reference Banks provide such offered quotations, LIBOR for the related Accrual Period shall be the higher of (x) LIBOR as determined on the previous LIBOR Determination Date and (y) the Reserve Interest Rate. 17 (d)The establishment of LIBOR by the Trust Administrator and the Trust Administrator’s subsequent calculation of the Interest Rate applicable to the LIBOR Notes for the relevant Accrual Period, in the absence of manifest error, will be final and binding. LIBOR Business Day:Any day on which banks in London, England and The City of New York are open and conducting transactions in foreign currency and exchange. LIBOR Determination Date:The second LIBOR Business Day immediately preceding the commencement of each Accrual Period for any LIBOR Notes. LIBOR Note:Any Class 1-A, Class 2-A1, Class 2-A2, Class 2-A3, Class M1, Class M2, Class M3, Class M4, Class M5, Class M6 or Class M7. Liquidated Mortgage Loan:Any defaulted Mortgage Loan as to which the Master Servicer or the Servicer, as applicable, has determined that all amounts that it expects to recover from or on account of such Mortgage Loan have been recovered. Liquidation Expenses:Expenses that are incurred by the Master Servicer or the Servicer, as applicable, in connection with the liquidation of any defaulted Mortgage Loan and are not recoverable under the applicable primary mortgage insurance policy, if any, including, without limitation, foreclosure and rehabilitation expenses, legal expenses and unreimbursed amounts, if any, expended pursuant to Sections4.18 or 4.23. Liquidation Proceeds:Cash received in connection with the liquidation of a defaulted Mortgage Loan, whether through the sale or assignment of such Mortgage Loan, trustee’s sale, foreclosure sale, payment in full, discounted payoff or otherwise, or the sale of the related REO Property, if the Mortgaged Property is acquired in satisfaction of the Mortgage Loan. M1 Principal Deficiency Amount:With respect to any Payment Date, the lesser of (a) the excess, if any, of (1) the Total Principal Deficiency Amount over (2) the sum of (i) the M2 Principal Deficiency Amount, (ii) the M3 Principal Deficiency Amount, (iii) the M4 Principal Deficiency Amount, (iv) the M5 Principal Deficiency Amount, (v) the M6 Principal Deficiency Amount, and (vi) the M7 Principal Deficiency Amount, in each case for that Payment Date and (b) the Class Principal Amount of the Class M1 Notes immediately prior to such Payment Date. M1 Principal Payment Amount:With respect to any Payment Date on or after the Stepdown Date and as long as a Trigger Event is not in effect with respect to such Payment Date, the excess of (x) the sum of (i) the aggregate Class Principal Amount of the Senior Notes, in each case after giving effect to payments on such Payment Date and (ii) the Class Principal Amount of the Class M1 Notes immediately prior to such Payment Date over (y) the M1 Target Amount. M1 Target Amount:With respect to any Payment Date, an amount equal to the lesser of (a) the product of (i) []% and (ii) the Aggregate Collateral Balance for such Payment Date determined as of the last day of the related Due Period and (b) the excess of (i) the Aggregate Collateral Balance for such Payment Date determined as of the last day of the related Due Period over (ii) []% of the Aggregate Collateral Balance as of the Closing Date. 18 M2 Principal Deficiency Amount:With respect to any Payment Date, the lesser of (a) the excess, if any, of (1) the Total Principal Deficiency Amount over (2) the sum of (i) the M3 Principal Deficiency Amount, (ii) the M4 Principal Deficiency Amount, (iii) the M5 Principal Deficiency Amount, (iv) the M6 Principal Deficiency Amount, (v) the M7 Principal Deficiency Amount, in each case for that Payment Date and (b) the Class Principal Amount of the Class M2 Notes immediately prior to such Payment Date. M2 Principal Payment Amount:With respect to any Payment Date on or after the Stepdown Date and as long as a Trigger Event is not in effect with respect to such Payment Date, the excess of (x) the sum of (i) the aggregate Class Principal Amount of the Senior Notes and the Class M1 Notes, in each case after giving effect to payments on such Payment Date and (ii) the Class Principal Amount of the Class M2 Notes immediately prior to such Payment Date over (y) the M2 Target Amount. M2 Target Amount:With respect to any Payment Date, an amount equal to the lesser of (a) the product of (i) []% and (ii) the Aggregate Collateral Balance for such Payment Date determined as of the last day of the related Due Period and (b) the excess of (i) the Aggregate Collateral Balance for such Payment Date determined as of the last day of the related Due Period over (ii) []% of the Aggregate Collateral Balance as of the Closing Date. M3 Principal Deficiency Amount:With respect to any Payment Date, the lesser of (a) the excess, if any, of (1) the Total Principal Deficiency Amount over (2) the sum of (i) the M4 Principal Deficiency Amount, (ii) the M5 Principal Deficiency Amount, (iii) the M6 Principal Deficiency Amount, and (iv) the M7 Principal Deficiency Amount, in each case for that Payment Date and (b) the Class Principal Amount of the Class M3 Notes immediately prior to such Payment Date. M3 Principal Payment Amount:With respect to any Payment Date on or after the Stepdown Date and as long as a Trigger Event is not in effect with respect to such Payment Date, the excess of (x) the sum of (i) the aggregate Class Principal Amount of the Senior Notes and the Class M1 and Class M2 Notes, in each case after giving effect to payments on such Payment Date and (ii) the Class Principal Amount of the Class M3 Notes immediately prior to such Payment Date over (y) the M3 Target Amount. M3 Target Amount:With respect to any Payment Date, an amount equal to the lesser of (a) the product of (i) []% and (ii) the Aggregate Collateral Balance for such Payment Date determined as of the last day of the related Due Period and (b) the excess of (i) the Aggregate Collateral Balance for such Payment Date determined as of the last day of the related Due Period over (ii) []% of the Aggregate Collateral Balance as of the Closing Date. M4 Principal Deficiency Amount:With respect to any Payment Date, the lesser of (a) the excess, if any, of (1) the Total Principal Deficiency Amount over (2) the sum of (i) the M5 Principal Deficiency Amount, (ii) the M6 Principal Deficiency Amount, and (iii) the M7 Principal Deficiency Amount, in each case for that Payment Date, and (b) the Class Principal Amount of the Class M4 Notes immediately prior to such Payment Date. 19 M4 Principal Payment Amount:With respect to any Payment Date on or after the Stepdown Date and as long as a Trigger Event is not in effect with respect to such Payment Date, the excess of (x) the sum of (i) the aggregate Class Principal Amount of the Senior Notes and the Class M1, Class M2 and Class M3 Notes, in each case after giving effect to payments on such Payment Date and (ii) the Class Principal Amount of the Class M4 Notes immediately prior to such Payment Date over (y) the M4 Target Amount. M4 Target Amount:With respect to any Payment Date, an amount equal to the lesser of (a) the product of (i) []% and (ii) the Aggregate Collateral Balance for such Payment Date determined as of the last day of the related Due Period and (b) the excess of (i) the Aggregate Collateral Balance for such Payment Date determined as of the last day of the related Due Period over (ii) []% of the Aggregate Collateral Balance as of the Closing Date. M5 Principal Deficiency Amount:With respect to any Payment Date, the lesser of (a) the excess, if any, of (1) the Total Principal Deficiency Amount over (2) the sum of (i) the M6 Principal Deficiency Amount and (ii) the M7 Principal Deficiency Amount, in each case for that Payment Date and (b) the Class Principal Amount of the Class M5 Notes immediately prior to such Payment Date. M5 Principal Payment Amount:With respect to any Payment Date on or after the Stepdown Date and as long as a Trigger Event is not in effect with respect to such Payment Date, the excess of (x) the sum of (i) the aggregate Class Principal Amount of the Senior Notes and the Class M1, Class M2, Class M3 and Class M4 Notes, in each case after giving effect to payments on such Payment Date and (ii) the Class Principal Amount of the Class M5 Notes immediately prior to such Payment Date over (y) the M5 Target Amount. M5 Target Amount:With respect to any Payment Date, an amount equal to the lesser of (a) the product of (i) []% and (ii) the Aggregate Collateral Balance for such Payment Date determined as of the last day of the related Due Period and (b) the excess of (i) the Aggregate Collateral Balance for such Payment Date determined as of the last day of the related Due Period over (ii) []% of the Aggregate Collateral Balance as of the Closing Date. M6 Principal Deficiency Amount:With respect to any Payment Date, the lesser of (a) the excess, if any, of the Total Principal Deficiency Amount over the M7 Principal Deficiency Amount, in each case for that Payment Date and (b) the Class Principal Amount of the Class M6 Notes immediately prior to such Payment Date. M6 Principal Payment Amount:With respect to any Payment Date on or after the Stepdown Date and as long as a Trigger Event is not in effect with respect to such Payment Date, the excess of (x) the sum of (i) the aggregate Class Principal Amount of the Senior Notes and the Class M1, Class M2, Class M3, Class M4 and Class M5 Notes, in each case after giving effect to payments on such Payment Date and (ii) the Class Principal Amount of the Class M6 Notes immediately prior to such Payment Date over (y) the M6 Target Amount. M6 Target Amount:With respect to any Payment Date, an amount equal to the lesser of (a) the product of (i) []% and (ii) the Aggregate Collateral Balance for such Payment Date determined as of the last day of the related Due Period and (b) the excess of (i) the Aggregate 20 Collateral Balance for such Payment Date determined as of the last day of the related Due Period over (ii) []% of the Aggregate Collateral Balance as of the Closing Date. M7 Principal Deficiency Amount:With respect to any Payment Date, the lesser of (a) the Total Principal Deficiency Amount, and (b) the Class Principal Amount of the Class M7 Notes immediately prior to such Payment Date. M7 Principal Payment Amount:With respect to any Payment Date on or after the Stepdown Date and as long as a Trigger Event is not in effect with respect to such Payment Date, the excess of (x) the sum of (i) the aggregate Class Principal Amount of the Senior Notes and the Class M1, Class M2, Class M3, Class M4, Class M5 and Class M6 Notes, in each case after giving effect to payments on such Payment Date and (ii) the Class Principal Amount of the Class M7 Notes immediately prior to such Payment Date over (y) the M7 Target Amount. M7 Target Amount:With respect to any Payment Date, an amount equal to the lesser of (a) the product of (i) []% and (ii) the Aggregate Collateral Balance for such Payment Date determined as of the last day of the related Due Period and (b) the excess of (i) the Aggregate Collateral Balance for such Payment Date determined as of the last day of the related Due Period over (ii) []% of the Aggregate Collateral Balance as of the Closing Date. Majority Noteholders:Until such time as the sum of the Class Principal Amounts of all Classes of Notes has been reduced to zero, the holder or holders of in excess of []% of the aggregate Class Principal Amount of all Classes of Notes (accordingly, the holder of the Ownership Certificate shall be excluded from any rights or actions of the Majority Noteholders during such period); and thereafter, the holder of the Ownership Certificate. Master Servicer:[], or any successor in interest, or if any successor master servicer shall be appointed as herein provided, then such successor master servicer. Master Servicer Event of Default:Any one of the conditions or circumstances enumerated in Section 8.01(a). Master Servicing Fee:As to any Payment Date, an amount equal to the product of (i) one-twelfth of the Master Servicing Fee Rate and (ii) the Aggregate Collateral Balance as of the first day of the related Due Period. Master Servicing Fee Rate:With respect to each Mortgage Loan, []% per annum. Material Defect:With respect to any Mortgage Loan, as defined in Section 2.02(c) hereof. Maturity Date:With respect to any Class of Notes, the Payment Date in [], 20. MERS:Mortgage Electronic Registration Systems, Inc., a Delaware corporation, or any successor in interest thereto. 21 MERS Mortgage Loan:Any Mortgage Loan as to which the related Mortgage, or an Assignment of Mortgage, has been or will be recorded in the name of MERS, as nominee for the holder from time to time of the Mortgage Note. Monthly Excess Cashflow:For any Payment Date, the sum of (i) Monthly Excess Interest, (ii) any Principal Payment Amount for Group 1 and Group 2 pursuant to Section 6.02(e)(i)(1)(R) and 6.02(e)(i)(2)(R), respectively, or 6.02(e)(ii)(17), as applicable, and (iii) the Aggregate Overcollateralization Release Amount for such Payment Date. Monthly Excess Interest:For any Payment Date, an amount equal any Interest Funds for Group 1 and Group 2 remaining after application pursuant to subclauses (i) through (xiv) of Section 6.02(d). Moody’s:Moody’s Investors Service, Inc., or any successor in interest. Mortgage:A mortgage, deed of trust or other instrument encumbering a fee simple interest in real property securing a Mortgage Note, together with improvements thereto. Mortgage File:The mortgage documents listed in Section 2.01(b) pertaining to a particular Mortgage Loan required to be delivered to the Indenture Trustee pursuant to this Agreement. Mortgage Group:Any of Group 1 or Group 2. Mortgage Impairment Insurance Policy:A mortgage impairment or blanket hazard insurance policy to be maintained by the Servicer in accordance with Section 5.02(l). Mortgage Index:The Six-Month LIBOR Index and the Treasury Mortgage Index, as specified for any Mortgage Loan in the Mortgage Loan Schedule. Mortgage Loan:A mortgage loan that is conveyed to the Issuing Entity pursuant to this Agreement on the Closing Date, with respect to the Initial Mortgage Loans, and on each Subsequent Transfer Date, with respect to the Subsequent Mortgage Loans, which mortgage loan includes, without limitation, the mortgage loan documents, the Scheduled Payments, Principal Prepayments, Liquidation Proceeds, Condemnation Proceeds, Insurance Proceeds, any related REO Property, REO Disposition Proceeds, and all other rights, benefits, proceeds and obligations arising from or in connection with such mortgage loan.The Initial Mortgage Loans subject to this Agreement are identified on the Initial Mortgage Loan Schedule annexed hereto as Schedule A and have an aggregate Stated Principal Balance as of the Initial Cut-off Date of $[].The Subsequent Mortgage Loans subject to this Agreement will be identified on each Subsequent Mortgage Loan Schedule to be annexed hereto as Schedule A on each Subsequent Transfer Date. Mortgage Loan Purchase Agreement:The mortgage loan purchase agreement dated as of [], 200[ ], for the sale of the Mortgage Loans by the Seller to the Depositor. Mortgage Loan Remittance Rate:With respect to each Mortgage Loan, the Mortgage Rate minus the Servicing Administration Fee Rate. 22 Mortgage Loan Schedule:Each Initial Mortgage Loan Schedule and any Subsequent Mortgage Loan Schedule attached hereto as Schedule A, which shall identify each Mortgage Loan, as such schedule may be amended from time to time to reflect the addition of Mortgage Loans to, or the deletion of Mortgage Loans from, the Trust Estate.Such schedule shall set forth, among other things, the following information with respect to each Mortgage Loan:(i) the Mortgage Loan identifying number; (ii) the original principal balance of the Mortgage Loan; (iii) the Mortgage Rate at origination; (iv) the Mortgage Index; (v) the first Mortgage Rate adjustment date; (vi) the monthly payment of principal and interest at origination; (vii) the Servicing Administration Fee Rate; (viii) the Master Servicer Fee Rate and (ix) whether such Mortgage Loan is subject to a Prepayment Premium for voluntary prepayments by the Mortgagor, the term during which such Prepayment Premiums are imposed and the method of calculation of the Prepayment Premium.The Servicer shall be responsible for providing the Indenture Trustee and the Master Servicer with all amendments to the Mortgage Loan Schedule. Mortgage Note:The note or other evidence of the indebtedness of a Mortgagor secured by a Mortgage under a Mortgage Loan. Mortgage Pool:The aggregate of all the Mortgage Loans. Mortgage Rate:As to any Mortgage Loan, the per annum rate at which interest accrues on such Mortgage Loan, as determined under the related Mortgage Note as reduced by the applications of the Civil Relief Act. Mortgaged Property:The fee simple interest in real property, together with improvements thereto including any exterior improvements to be completed within 120 days of disbursement of the related Mortgage Loan proceeds. Mortgagor:The obligor on a Mortgage Note. Net Liquidation Proceeds:With respect to any Liquidated Mortgage Loan, the related Liquidation Proceeds received and retained in connection with the liquidation of such Mortgage Loan net of (i) Liquidation Expenses and (ii) any related unreimbursed Advances and Servicing Advances, if any. Net Mortgage Rate:With respect to any Mortgage Loan, the Mortgage Rate thereof reduced by the Aggregate Expense Rate for such Mortgage Loan. Net Swap Payment:With respect to the second Business Day prior to any Calculation Period End Date, the amount paid by the Trust under the Swap Agreement to the Swap Counterparty in excess of the amounts received by the Trust from the Swap Counterparty, as calculated by the Swap Counterparty and reported to the Trust Administrator. Net Swap Receipt:With respect to the second Business Day prior to any Calculation Period End Date, the amount received by the Trust under the Swap Agreement from the Swap Counterparty in excess of the amount paid by the Trust to the Swap Counterparty, as calculated by the Swap Counterparty and reported to the Trust Administrator. New York UCC:The Uniform Commercial Code as in effect in the State of New York. 23 Non-MERS Mortgage Loan:Any Mortgage Loan other than a MERS Mortgage Loan. Nonrecoverable Advance:Any Servicing Advance or Monthly Advance previously made or proposed to be made in respect of a Mortgage Loan by the Servicer or the Master Servicer as successor servicer which, in the reasonable discretion of the Servicer will not or, in the case of a proposed Servicing Advance or Monthly Advance, would not, ultimately be recoverable by the Servicer from the related Mortgagor, related Liquidation Proceeds, Condemnation Proceeds, Insurance Proceeds, REO Disposition Proceeds or otherwise.The determination by the Servicer that all or a portion of a Servicing Advance or Monthly Advance would be a Nonrecoverable Advance shall be evidenced by an Officer’s Certificate delivered to the Master Servicer setting forth such determination and a reasonable explanation thereof. Note:As defined in the Indenture. Note Principal Amount:With respect to any Note, the initial principal amount thereof on the Closing Date, less the amount of all principal payments previously paid with respect to such Note. Note Register and
